Lamab, J.
1. Having charged as to the weight which might be given the prisoner’s statement, it was not necessary, in defining a reasonable doubt, for the judge further to say that it might arise from the defendant’s statement. Penal Code §§ 1010, 987. Vaughn v. State, 88 Ga. 738 (4); Lacewell v. State, 95 Ga. 349.
2. Where there was no evidence that a witness for the State was an accomplice, the court was not bound to charge Penal Code, § 991, as to the necessity of corroboration, even though the defendant contended the witness was an accomplice. Robinson v. State, 84 Ga. 674.
3. In the absence of a special request so to do, the court is not bound to charge Penal Code, § 1005, as to the weight to be given confessions. Malone v. State, 77 Ga. 768 (5); Sellers v. State, 99 Ga. 212.
4. Some of the absent witnesses had not been summoned, and as to all the showing for a continuance was fatally defective. Penal Code, § 962.
5. The verdict was sustained by the evidence, and no error of law was committed. The refusal to grant a new trial is Affirmed.

By five Justices.

Indictment for arson. Before Judge Evans. Laurens superior ■court. March 16, 1903.
John B. Cooper, E. S. Baldwin, and J . J. Carswell, for plaintiff in error.
J. E. Bottle, solicitor-general, contra.